Mr. Justice Shepard
delivered the opinion of the Court:
1. The first assignment of error is founded on the refusal of the court to give the following instruction to the jury:
“ If the jury find from the evidence that on the 28th day of September, 1896, at or before the time the witness Oliver went into the cellar of the plaintiff’s premises, as described by him, a fire originating in accidental or other causes was in progress in the back cellar of said premises, and that afterward and while such fire was in progress the gas or vapor generated by the evaporation of liquid gasoline came in contact with .the flames of such fire and exploded and prostrated portions of the building in which the insured commodities were stored, then the damage done to such commodities by reason of such prostration was occasioned by fire within the meaning of the policy, and the plaintiff is entitled to recover in this action.”
The evidence on behalf of the plaintiff has been fully recited in the preliminary statement. In addition to this there was some evidence of the defendant showing the issue of smoke from the rear of the building and the existence of a very small flame in the rear cellar after the explosion, and on which appellant also relies. It is unnecessary, therefore, to review the testimony. The instruction undertook to direct the special attention of the jury, first, to the probable existence of an accidental fire in the rear cellar before the entry of the witness, Oliver, into the front one, and second, to the probable ignition of tbe vapor in the front cellar by that fire *260instead of by tbe match lighted by Oliver immediately before the explosion took place in the front cellar. Neither of these inferences seems to have any reasonable foundation in the evidence, and the second is directly opposed to the testimony of Oliver, upon which the plaintiff’s case rests. Had this been the only issue in the case, the court might, without error, have directed a verdict for the defendant. Gunther v. Liverpool, etc., Ins. Co., 134 U. S. 110, 116.
The plaintiff’s right to have the general issue submitted to the jury, whether the explosion was directly caused by the lighting of the match by Oliver, or by accidental fire of any kind existing before, or proceeding indirectly from, the lighting of the match, is not involved in this record. The court gave the second instruction prayed by the plaintiff to the effect, that, if the “loss or damage was the result of fire not having its origin or commencement by or with an explosion of any sort, but by the accidental combustion of any non-explosive substance in the cellar of plaintiff’s premises, and that in consequence of such combustion the front building erected on said premises was prostrated, and the loss or damage to the insured was the immediate result thereof, then the loss was occasioned by fire within the meaning of the policy.”
This was supplemented in the general charge as follows:
“It is not contended that any fire followed the explosion, and that any portion of this stock in trade was injured by a subsequent fire, but it is claimed by the plaintiff that there existed a precedent fire, and that the explosion was an incident of that precedent fire. The court has granted an instruction to the effect that if there existed upon the premises a fire, and that the explosion, if there was an explosion, followed as an incident to that fire, then the loss to the plaintiff would be really, occasioned by the fire, for the explosion would be nothing but an incident to the fire.”
We must hold that this assignment of error is not well taken.
*2612. The second and third assignments of error are dependent upon each other, to a great extent, and can be more conveniently considered together.
After reading the description of the articles insured, as written in the policy, with the accompanying words: “Privilege granted to keep not more than five barrels of gasoline or other oil or vapor;” and the printed clause prohibiting the keeping of such oils “in quantities exceeding one barrel at any one time, without the the written consent of the company,” the court said to the jury: “Clearly this privilege to keep (five barrels) was inserted to offset the forfeiture of the policy if the provision contained in this policy were violated without this privilege.”
The court added, also, that if these five barrels of gasoline had been kept upon the premises without consent in writing, the policy would have been forfeited; and, further, that the plaintiff understood the terms of his policy when received, and for that reason asked, obtained and paid for the privilege.
The third assignment is on the refusal of the court to give the plaintiff’s third prayer, as follows:
“3. If the jury find from the evidence that the liability to explode with destructive force is one of the incidents of gasoline vapor under certain conditions, then the defendant company will be presumed to have contemplated such effects as fire might or would naturally produce on such vapor when it issued the policy of insurance sued on in this action, and if the jury further find from the evidence that the prostration of a portion of the building in which the insured articles were stored and the resulting damage to such articles were occasioned by an explosion of gasoline vapor having its origin in fire, the plaintiff is entitled to recover in this action.”
Appellant maintains two propositions under these assignments: First. “ Gasoline was part and parcel of the appellant’s stock in trade, and was, and was intended to be, *262protected by the insurance.” Second, “If the liability to explode with destructive force is one of the incidents of gasoline vapor when ignited, the appellee company must be presumed to have contemplated such effects as fire might naturally produce on such vapor when it issued the policy sued on.”
(1) Before considering the argument and authorities relied on to support these propositions, a preliminary contention of the appellant may be conceded as a correct statement of an abstract proposition; namely, that doubts about the meaning of the terms of a policy of insurance are to be resolved in favor of the assured.
This does not mean, however, that contracts of insurance shall not, like all other contracts, receive a reasonable interpretation consonant with the apparent object and intent of the parties thereto. Courts should be no more astute to find ambiguities in contracts of insurance than in other contracts. True it is, that they contain elaborate conditions, often in fine print, and sometimes of no application to the particular insurance effected, because of the adaptation of one standard blank form to widely distributed risks; yet one who accepts a policy, like one who accepts a conveyance or executes a mortgage, under no circumstances of mistake or imposition,' must be presumed to have read the instrument and agreed to its terms.
Whenever those terms and stipulations are ambiguous, whether by the addition of written words or not, and are susceptible of two meanings about which reasonably intelligent men cau honestly differ, then, undoubtedly, the construction most favorable to the assured must be adopted. Dumas v. Insurance Co., 12 App. D. C. 245, 255, 256; Imp. Fire Ins. Co. v. Coos Co., 151 U. S. 452, 463.
(2) The proposition that gasoline was part of the insured stock and itself protected by the policy, is of practical importance only as a foundation for the next proposition.
This is, that, being so insured and its liability to explode *263with destructive violence, through ignition of its vapor, being well known, the insurer must be presumed to have contemplated this possible result and to have embraced it within the assumed risk.'
The contention is, that a conflict is raised between the written part of the policy, describing the property insured, and the forfeiture clause relating to the keeping of explosive oils, wherefore the latter must give way.
Gasoline is not specifically named, but the claim is that it is included in the description, because it is an article usually “kept for sale in a first class retail stove and tin store situated in Georgetown, D. C.”
It would probably be a sufficient answer to say, that there was no direct evidence offered to show that gasoline was usually kept for sale in such stores. The court can not take notice of the existence of such custom or usage, or supply proof by construction. Georgia Home Ins. Co. v. Jacobs, 56 Tex. 366.
Assuming that there may be ground, under all the circumstances of the case, for inferring that gasoline was by custom and usage, an article ordinarily kept for sale in such stores, there is much authority in support of appellant’s contention. Phoenix Ins. Co. v. Taylor, 5 Minn. 492; Pindar v. Kings Co. Ins. Co., 36 N. Y. 648; Mascott v. Granite State Ins. Co., 68 Vt. 253; Viele v. Germania Ins. Co., 26 Iowa, 1, 66; Lancaster Silver Plate Co. v. Insurance Co., 170 Penna. St. 151, 163; Harper v. Albany Ins. Co., 17 N. Y. 194; Harper v. N. Y. Ins. Co., 22 N. Y. 441; Archer v. Insurance Co., 43 Mo. 434; Maril v. Conn. Ins. Co., 95 Ga. 604; Yoch v. Home Mut. Ins. Co., 111 Cal. 503; Faust v. Am. Fire Ins. Co., 91 Wis. 158, 162; Hall v. Insurance Co., 58 N. Y. 292.
It is proper to add, however, that in each of the foregoing cases, excépt the three first named, the situation was exceptional.
The question arose, either where there was insurance upon the materials of a trade or where permission had *264been given to carry on a trade or manufacture as, for example, that of bookbinder, printer, photographer, metal plater, painter and the like. Proof was permitted to show that some of the extra-hazardous or forbidden articles of a succeeding printed clause, were commonly, and had for a long time been generally, used in successfully carrying on such trade or manufacture.
In view of that proof the conclusion was, that the insurer, knowing those facts, must also be presumed to have contemplated the carrying on of those trades and manufactures in the usual and ordinary manner, and with those articles and materials without which their operation must have been suspended or seriously impaired; and, hence, that the written clause, with this meaning, must necessarily override or qualify the conflicting printed condition of forfeiture.
The doctrine of some of the foregoing cases, to the effect that an insurance of goods usually kept in a general retail or country store, will cover, or permit the keeping of gunpowder and other explosives in reasonable quantities, notwithstanding the succeeding printed prohibitory clause, is opposed to some well considered decisions. Birmingham Fire Ins. Co. v. Kroegher, 83 Penna. St. 64; Western Assurance Co. v. Rector, 85 Ky. 294; Beer v. Insurance Co., 39 Ohio St. 109.
As was said in the last of those cases, their doctrine is not necessarily inconsistent with the doctrine of those relating to insurance upon trades and manufactures, or permitting the same, as including their usual materials and accessories.
In one class of cases, the trades insured, or permitted in connection with the things insured, could not reasonably be carried on without the constant use of certain hazardous accessories. In the other, carrying for sale' a specially hazardous article in a stock of general merehandise would have no reasonably material relation to the other articles and to the general prosecution of the business. In fact, as suggested *265in one of the cases last cited, the reason for the prohibition may arise from the fact that the custom of selling powder does exist in a general country store; for if those articles were not frequently carried in such stocks there would be no need for the prohibition.
The point has been settled for our guidance, however, by the Supreme Court of the United States. Steinbach v. Insurance Co., 13 Wall. 183. That decision, though accompanied by a very brief opinion, is directly in point, and we do not find that it has ever been questioned by the same tribunal.
The single question decided was, that evidence was inadmissible on the part of the plaintiff to show that fireworks were included in the description of the insured goods, concluding with “other articles in his line of business,” in the face of a printed condition requiring that written permission to keep firew.orks must be procured.
(3) For another reason, the case at bar could not be governed by the rule asserted by the appellant, even were there no question of the general recognition of its soundness. It differs materially from the cases supporting that rule in this — that, in connection with the written description of the property insured, appears the written consent of the insurer “to keep not more than five barrels of gasoline, or other oil or vapor.”
This privilege, given in writing in strict accord with the condition of the printed forfeiture clause, shows conclusively that the plaintiff was informed of that clause, and believed that his policy would become void if he should keep more than one barrel of gasoline in his storehouse. Desiring to keep more than one barrel, and not more than five, he asked for the privilege, paid for it, and had it entered in writing in the body of the policy. The court was right, therefore, in telling the jury that this privilege had been inserted to avoid the forfeiture that would otherwise arise through violation of the prohibitory clause.
(4) The prohibitory clause of the policy shows, as a *266matter of course, that the insurer apprehended the danger of keeping gasoline upon the premises. And it may therefore be presumed as contended by the appellant, that it well knew the particularly dangerous property of that fluid to be its emission of vapor, that is highly explosive under certain conditions. It is plain, also, from the terms of the policy, that the insurer became liable for the resulting damage of a possible explosion caused by a precedent fire, as well as for all damage by fire ensuing an explosion from any cause.
Both of these extra risks were greatly increased by the additional quantity of gasoline permitted to be kept in the stock, and for these increased risks the insurer required and received an extra premium. But it does not follow that it assumed each and every risk of damage as a result of possible explosion.' Whatever might be the established rule of liability in such cases for all damages by explosion, whether caused by precedent fire, or by fire ensuing, in the absence of further stipulation relating thereto, it has no application to this case.
The policy in this case does not admit of that question, It contains a further express condition that the insured shall not be liable for loss “caused by lightning, or explosions of any hind, unless fire ensues, and then for the loss or damage by fire only”
What has heretofore been said respecting the continued force and obligation of the special prohibitory clause, is applicable in general to the foregoing. The condition is plain, and is involved in no ambiguity through the terms of the written description or the privilege written therewith. Taken in connection with these, and the prohibitory clause with which it accords, it appears, that the insurer apprehended increased risks from the explosive property of gasoline, and that for a superadded premium it assumed two of these additional risks, namely, that of damage by fire increased by incident explosion, and that of loss and damage *267by fire ensuing an explosion that may have resulted from, any cause whatever. The remaining risk, namely, that of loss 'or damage by explosion of any kind, not resulting from an ensuing fire, was cast, or left to rest, upon the insured.
The plaintiff’s third prayer for instruction, being opposed to this view, was rightly refused.
3. The fourth assignment of error is on exceptions taken to four special instructions given by the court at the request of the defendant.
The substantial effect of these instructions may be thus stated:
(1) If the loss was’ caused solely by an explosion or ignition of explosive matter, not caused by a preceding fire, the plaintiff can not recover.
(2) If an explosion occurred from contact of escaping vapor with a match lighted and held by an employee of the plaintiff, and the loss resulted solely from such explosion, the verdict must be for the defendant.
(3) A match lighted and held by an employee of the plaintiff, coming in contact with the vapor and causing an explosion is not to be considered as “fire” within the meaning of the policy.
A glance at the testimony set forth in the preliminary statement shows that these propositions have direct application thereto. That there was no error in embodying the two first in specific instructions to the jury, follows from what has been said touching the refusal of the plaintiff’s third special instruction, under the preceding assignment. Nothing more needs to be added.
The last instruction, to the effect that loss proceeding solely from an explosion caused immediately by the contact of a lighted match, in the hands of plaintiff’s employee» with the escaped gasoline vapor, was not a loss by “fire” within the meaning of the policy, states a sound proposition of law as applied to the terms and conditions of the policy under consideration. This conclusion is not only in *268accordance with what seems to be the plain and reasonable meaning of the whole contract of insurance as embodied in the policy, but has also the support of a number of well considered decisions. United Life, etc., Ins. Co. v. Foote, 22 Ohio, 340, 348; Briggs v. N. A. Ins. Co., 53 N. Y. 346; Trans-Atlantic Fire Ins. Co. v. Dorsey, 56 Md. 70, 80; Heuer v. N. W. Nat. Ins. Co., 144 Ill. 393, 397.
Any other view than this would limit the operation of the condition to the one kind of explosion that does not involve ignition or combustion as its agent, when there is nothing in its terms to indicate that any such limitation was intended.
This identical clause was contained in the policy under consideration in Heuer v. Insurance Co., supra, wherein it was said by Mr. Justice Magruder, who delivered the opinion, in language that sets forth the very case we have here:
“The use of the expression, ‘explosion of any kind/ contemplates the existence of more than one kind of explosion. Without undertaking to make an accurate classification, we deem it sufficient to say, that one kind of explosion is that which is produced by the ignition and combustion of the agent of explosion, as where a lighted match is applied to a keg of gunpowder, and .another kind of explosion is that which does not involve ‘ignition and combustion of the agent of explosion/ as where steam, or any other substance, acts by expansion without combustion. Scripture v. Lowell Ins. Co., 10 Cush. 356. The exemption clause is broad enough to embrace both kinds of explosion. As the present case, where it appears that a lighted match was applied to the illuminating gas confined in the basement of a building, furnishes an instance of the first kind of explosion above specified, it manifestly comes within the terms of the exemption. . . . Where a lighted match is applied to a keg of gunpowder, or to illuminating gas confined in a room, and an explosion thereby occurs which causes damage, but is not followed by combustion, the explosion is the *269proximate cause of the injury, and the lighted match is only the remote cause. In such case fire does not reach the property injured, but the concussion resulting from the explosion damages it. Here the goods insured were not brought in contact with the fire produced by the lighting of the match, but with the explosive power of a fireless concussion, which caused the floor of the store in which they were situated to fall, and thereby occasioned the injury.”
4. The fifth and last assignment' is on exceptions taken to the charge of the court explaining the meaning of the word explosion as used in the policy.
Referring to the testimony as it appears in full in the preliminary statement, it will be seen that several witnesses heard a loud report preceding the collapse of the building. Others heard a fizzing sound accompanied by the crash of the building and its contents.
The witness Oliver, whose match ignited the vapor, said he heard a sound “like the swish of a whip,” and then immediately became unconscious. Some evidence, denied by Oliver, tended to show that shortly after the accident he said that when he struck the match he heard a “sizz,” and also that he said, “it blew up.”
One of the plaintiff’s witnesses saw a flash coming from the inclined cellar door opening on the sidewalk, which door he thought flew open.
The contention of the plaintiff, founded on the expert evidence of Professor Munroe, was, that the collapse of the building was the result, not of explosion, but of rapid combustion of the gasoline vapor which first expanded the atmosphere of the cellar, and then, through cooling, produced a vacuum that caused the crushing in of the floor by the unresisted pressure of the external atmosphere.
Professor Munroe also testified that: “An explosion is the result due to the conversion of a solid or liquid into a gas, or the expansion of a gas, which is accompanied with a loud report and the shattering of the material about it.”
*270Asked on cross-examination to draw a distinction between “quick combustion” and “slow explosion,” he said: “It is exceedingly difficult to draw a sharp line between any systems of classification.”
The court, after stating this contention and referring to Professor Munroe’s definition, informed the jury that the parties to the contract are presumed to have understood the word “explosion” in its ordinary and popular sense — “not what some scientific man would define to be an explosion, but what the ordinary man would understand to be meant by that word.”
That “the question here being explosion or non-explosion, is, what do you, as ordinary men, understand occurred at that time, in the light of all the testimony? Was it an explosion in the ordinary and popular sense of that word, or was it a fire with a subsequent explosion, or a subsequent collapse of the building as a sequence to the fire ? ”
That “an explosion produced by ignition, according to common understanding, may be accurately enough described for practical purposes as a sudden and rapid combustion causing a violent expansion of the air and producing a report more or less loud according to the resistance offered. That it greatly varies in its degrees of violence and the effects produced, are facts fully within the experience of eve^ one.”
In our opinion this charge has application to the whole of the evidence, contains a correct declaration of the meaning of the exemption clause of the policy, and is an apt statement of the precise question to be determined by the jury-
Where the terms of a contract of insurance are clear and unambiguous they are to be taken and understood in their plain, ordinary, and popular sense. Imperial Fire Ins. Co. v. Coos Co., 151 U. S. 452, 463.
The last paragraph of the charge, as quoted above, was taken from the opinion of the Court of Appeals of Maryland, *271in a case which we have before referred to with approval. Trans-Atlantic Ins. Co. v. Dorsey, 56 Md. 70, 81. See, also, Insurance Co. v. Foote, 22 Ohio St. 340, 347.
This disposes of the last question in a case that has been conducted on both sides with signal zeal and ability.
Having found no error in the proceedings below the judgment will be affirmed, with costs. ' It is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was allowed, on motion of the appellant, March 20, 1900.